Citation Nr: 1432529	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1967 and again from May 1968 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's eye disorders, to include cataracts, allergic conjunctivitis, and dry eyes, are unrelated to his military service and were not caused or aggravated by his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's pre-adjudication letter dated April 2008 advised the Veteran of the statutory and regulatory elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In accordance with the Board's prior May 2011 remand, the Veteran was provided a new eye examination in August 2012 to ascertain whether he had a diagnosable eye disorder related to his military service and/or his service-connected with diabetes mellitus, type II, to include a detailed rationale for any and all opinions rendered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The August 2012 VA examiner provided a detailed rationale for all opinions rendered after a thorough physical examination and a complete review of the claims folder, to include the Board's prior remand.  The Board finds the examination and opinions rendered in substantial compliance with the Board's prior Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service Connection for Eye Disorders

Service connected is in effect for diabetes mellitus, type II.  The Veteran claims he is entitled to service connection for any impairment to his eyes due to his service-connected diabetes.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Congenital or developmental defects, such as refractive errors, are not injuries or diseases for VA compensation purposes.  38 C.F.R. § 3.303(c).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records do not indicate any injury to the eye or eye trauma.  The Veteran was seen in May 1967 complaining of poor vision.  The eye examination at that time was negative, but he was ordered glasses.  On separation, a refractive error was noted, but the Veteran still had corrected vision within normal limits, bilaterally.  At no time during his military service was the Veteran treated or diagnosed with an eye injury, disease, or condition other than refractive error.

After service, VA outpatient treatment records indicate the Veteran was diagnosed with diabetes in 2008.  In February 2008, he was provided an ophthalmology consult, which was within normal limits. 

At a VA examination in May 2008, the examiner noted the Veteran did not complain of any eye related symptoms and did not have a diagnosis of diabetic retinopathy.  On examination, refractive error was found, corrected to 20/20, bilaterally.  The examiner diagnosed age-related presbyopia, not related to diabetes and corrected with spectacles; mild age-related nuclear sclerotic changes, not related to diabetes; and age-related corneal arcus, not related to diabetes.  

The Veteran was provided a VA examination in August 2008, at which time the eye examination was within normal limits and the examiner found no complications from diabetes at that time.  

The Veteran was afforded a VA examination in August 2012.  Therein, the examiner diagnosed cataracts, allergic conjunctivitis, and dry eyes.  The Veteran reported having "good" vision with glasses and the examiner 20/40 vision or better, both corrected and uncorrected, bilaterally.  With regard to the diagnoses rendered, the examiner opined that the Veteran's cataracts, conjunctivitis, and dry eyes were "less likely as not" due to service because these conditions were not diagnosed in service nor did the Veteran incur a condition in the military that would cause these diagnoses.  The examiner further found the Veteran's cataracts, conjunctivitis, and dry eyes were not caused or aggravated by his service-connected diabetes mellitus, type II.  In that regard, the examiner explained that there is no clear evidence in the medical literature connecting dry eyes or allergic conjunctivitis to diabetes.  With regard to the Veteran's cataracts, the examiner explained that there is a type of cataract that can be related to diabetes, namely "posterior subcapsular cataract."  Here, however, the Veteran has nuclear sclerosis and cortical spoking cataracts.  Thus, the examiner found the Veteran's types of cataracts were age-related and not attributable to diabetes.  The examiner further explained that the type of cataracts "can be medically differentiated from each other based on their location within the lens."

The Board finds the August 2012 VA examiner's opinion highly probative.  The opinion was based on a complete physical examination, consideration of the Veteran's lay statements, consideration of the Veteran's diabetes, a thorough review of the evidence of record, and supported by detailed rationale.  Moreover, a medical professional has not diagnosed diabetic retinopathy or related any diagnosed eye disability to his military service or a service-connected disability.  See 38 C.F.R. § 3.303(c) (refractive error is not a disability for VA benefit purposes).

The Board considered lay statements made by the Veteran regarding his symptoms through the years and since his diagnosis of diabetes.  The Veteran's statements are competent evidence relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Statements from persons without medical training, such as the Veteran, are not competent evidence on medical matters such as diagnoses and etiology of medical conditions.  

In short, the Veteran has refractive error, first noted during his military service, but refractive error is a developmental defect and thus is not a disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  His service treatment records do not show an in-service injury or in-service incurrence of an eye disorder while on active duty.  The Veteran currently has eye disorders such as cataracts, allergic conjunctivitis, and dry eyes, but he does not have diabetic retinopathy or any other eye disorder medically associated with diabetes mellitus, type II.  Rather, the medical opinions of record specifically opine against a relationship between the Veteran's eye disorders and his military service, as well as to his service-connected diabetes mellitus, type II.  Medical evidence indicates the Veteran's eye disorders are age-related.

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for eye disorders, to include secondary to service-connected diabetes mellitus, type II.  As the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for an eye disorder, to include as secondary to diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


